*490The court correctly determined that the defendant failed to make a prima facie showing that he was entitled to judgment as a matter of law on the plaintiffs causes of action sounding in legal malpractice (see, Andrews Beverage Distrib. v Stern, 215 AD2d 706; Lauer v Rapp, 190 AD2d 778). The defendant, however, is entitled to summary judgment on the plaintiffs breach of contract cause of action. The defendant’s affidavit in support of his motion established that the plaintiff ratified the defendant’s acts (see, Ordinary Guy v Juniper Releasing, 199 AD2d 251, 252; Sheindlin v Sheindlin, 88 AD2d 930, 931), and the plaintiff failed to submit any evidence in admissible form to refute this. Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.